DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.

Status of Claims
The amendment filed 5/9/22 is acknowledged. Claims 67, 68, 70, 87-93, 95-97, 100-101, and 104-107, 109 remain pending. Claim 67 has been amended. 

Claim Objections
Claim 67, 95, 106 objected to because of the following informalities:  
Claim 67 line 24 "the first second detectors" should be "the first and second detectors".
Claim 67 lines 28 and 29 "the firstand" should be "the first and"
Claim 95 line 8 "the current" should be "a current"
Claim 95 line 22 "the first reference material" should be "a first reference material".
Claim 95 line 29 "the temperature of" should be "a temperature of".
Claim 106 line 5 "the detected light" would be clearer as "the detected, third portion of light" to distinguish between the other detected light in parent claim 67. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  67, 68, 70, 87-93, 95-97, 100-101, and 104-107, 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 (68, 70, 87, 88, 89, 90, 91, 92, 93, 104, 105, 106, 107, 109 by dependency) line 18 recites "the detected, second attenuated light". The limitation lacks antecedent basis.
Claim 95 (96, 97, 100, 101 by dependency), lines 21-22 recite "the third portion of the light emitted by the emitter". There is no antecedent basis for the limitation in the claim. In lines 10-11 the emitter emits light that is split into a first and second portion by a splitter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 67, 68, 89, 90, 92, 93, 104, 107, and 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder et al. (US PGPUB 2012/0078473 A1 – previously cited), hereinafter Ridder in view of Khalil et al. (US 6353226 B1), hereinafter Khalil, further in view of Lamego et al. (US PGPUB 2010/0030039 A1 – previously cited), hereinafter Lamego.
Regarding Claims 67, Ridder teaches: A method of measuring a blood or interstitial fluid constituent of a patient by varying light emitted in a physiological optical sensor (abstract; paragraph 0006), the method comprising: determining a temperature (paragraph 0104, 0118; tuning wavelength by tuning temperature), a drive current (paragraph 0104; drive current), a forward voltage (paragraph 0104; drive voltage, i.e. forward voltage), and a duty cycle (paragraph 0103; cycled at high frequencies) of a light emitter that emits light at a first wavelength (table 1 and 2; different light sources shown at multiple wavelengths) varying at least one of the determined temperature, drive current, forward voltage, and duty cycle of the emitter to cause the emitter to sweep through a range of wavelengths of light (table 1 and 2 show light sources that are configured to have multiple wavelengths, these light sources sweep through their respective wavelengths by varying temperature, drive voltage/current, etc - paragraph 0104, 0118, 0222; 0233; Table 1 and Table 2); directing a first portion of the light emitted by the emitter to tissue of the patient and detecting, with a first detector, first attenuated light comprising the first portion of the emitted light over the swept range of wavelengths after attenuation through the tissue of the patient (photodetector, paragraph 0100; light is introduced into the sample, then collected from the sample – it is inherent that the sample will attenuate the light), wherein the first detector is configured to output a first plurality of signals corresponding to the detected, first attenuated light (paragraph 0100; 0102; 0119; 0124); receiving and processing the first plurality of signals with a data collection device (paragraph 0029-0031; 0084; 0124, data acquisition; element 300 and 400); determining absorbance (paragraph 0147-0148); determining a plurality of tissue absorption segments based on the received and processed first plurality of signals detected by the detector over the range of wavelengths swept by the emitter (figure 42 shows tissue spectra using 22 wavelengths; i.e. absorption segments); and combining the plurality of tissue absorption segments to form a plurality of tissue absorption bands and generate at least a portion of a tissue absorption profile (figure 42 absorption segments are collected from the different wavelengths emitted – similar to figure 37, and are combined to form a full spectrum – i.e. tissue absorption profile of a user).
Ridder does not mention directing a second portion of the light emitted by the emitter to a second detector without attenuation through the tissue of the patient and detecting, with the second detector, the second portion of the emitted light over the swept range of wavelengths, wherein the second detector is configured to output a second plurality of signals corresponding to the detected, first attenuated light; directing a second portion of the light emitted by the emitter to a second detector without attenuation through the tissue of the patient and detecting, with the second detector, the second portion of the emitted light over the swept range of wavelengths, wherein the second detector is configured to output a second plurality of signals corresponding to the detected, second attenuated light; determining a plurality of absorbance values based on the received and processed first and second plurality of signals from the first and second detectors, each of the plurality of absorbance values indicative of an amount of light absorbed by the tissue of the patient; determining a plurality of tissue absorption segments based on the plurality of absorbance values determined.
Khalil teaches a non-invasive optical physiological sensor (title; abstract) wherein a beam splitter may be used to direct a portion of the beam emerging from the source to a reference detector in order to normalize the measurements for fluctuations in intensity of the source of light (column 21 line 2-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Ridder to include directing a second portion of the light emitted by the emitter to a second detector without attenuation through the tissue of the patient and detecting, with the second detector, the second portion of the emitted light over the swept range of wavelengths (when viewed in light of Ridder, the source would be swept through a range of wavelengths), wherein the second detector is configured to output a second plurality of signals corresponding to the detected, first attenuated light; determining a plurality of absorbance values (i.e. normalized)based on the received and processed first and second plurality of signals from the first and second detectors, each of the plurality of absorbance values indicative of an amount of light absorbed by the tissue of the patient; determining a plurality of tissue absorption segments based on the plurality of absorbance values determined in order to correct and normalize optical data before analysis.
Ridder in view of Khalil do not explicitly mention determining a bulk absorbance nor does Ridder in view of Khalil teach wherein a thickness of the tissue is controlled such that a first distance between the emitter and the first detector is fixed and a second distance between the emitter and the second detector is fixed.
Lamego teaches, a physiological measurement system based on optical transmission spectroscopy (figure 1) wherein the system is configured to receive signals responsive to the first and second signals to determine a bulk absorbance of an analyte in the sample tissue (paragraph 0125-0126; 0208-0216) using a processor (element 110). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil wherein processing the plurality of signals to determine at least one physiological parameter comprises determining a bulk absorbance as Lamego teaches that determining bulk absorbance is well known step to signal analysis in the art of optical spectroscopy.
Lamego further teaches the use of a tissue thickness adjuster/shaper in order to apply sufficient pressure to the tissue to cause the measurement site to be flat (paragraph 0066). Examiner notes that keeping the measurement site flat would inherently fix the distance between the emitter and detectors. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil wherein a thickness of the tissue is controlled such that a first distance between the emitter and the first detector is fixed and a second distance between the emitter and the second detector is fixed because controlling the thickness of the tissue can advantageously reduce the amount of attenuation of the light because there is less tissue through which the light must travel.
Lamego further teaches the use of a pivot 303a that enables the emitter to be movable with respect to the detectors allowing a user to comfortable place their finger in the sensing area (paragraph 0109-0110; figure 3A-3F). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil wherein the emitter and the first detector are movable relative to each other and the emitter and the second detector are moveable relative to each other effectively level the sections when applied to a tissue site.
Regarding Claim 68, Ridder in view of Khalil, further in view of Lamego teaches: the method of Claim 67. Ridder further teaches wherein varying the determined temperature of the emitter comprises using a circuitry-based temperature alteration device or a thermal controller (figure 11 and 13).
Regarding Claim 89, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches wherein varying the determined temperature of the emitter comprises controlling a thermal controller thermally coupled to the emitter with the data collection device (figure 11 and 13; paragraph 0115-0116; changing thermal state via electronics; temperature control loop circuit).
Regarding Claim 90, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches wherein the range of wavelengths spans from 1300 nm to 1650 nm (paragraph 0213).
Regarding Claim 92, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches determining at least one physiological parameter of the patient based on at least the portion of the tissue absorption profile (paragraph 0029-0031; 0084).
Regarding Claim 93, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder in view of Khalil does not explicitly mention wherein the first detector is optically shielded.
Lamego teaches that it is well known in the art to optically shield detectors (element 103; paragraph 0067). It would have been obvious to one of ordinary skill in the art at the time of filing wherein the detector is optically shielded in order to reduce electromagnetic noise.
Regarding Claim 104, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Khalil further teaches wherein the steps of directing the first portion of the light emitted by the emitter to the tissue of the patient and directing the second portion of the light emitted by the emitter to the second detector are performed by a splitter (column 21 line 2-7).
Regarding Claim 107, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder further teaches wherein the range of wavelengths swept through by the emitter comprises more than three wavelengths (table 2 shows a sweep of 50 wavelengths).
Regarding Claim 109, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 67. Ridder does not mention that the first distance is greater than the second distance.
Khalil teaches spacing out the detectors from the source emitter at different distances in order to obtain different depths of penetration when evaluating tissue with multiple layers (figure 1B; Column 4 lines 30-35; column 7 lines 42-50). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Ridder in view of Khalil, further in view of Lamego wherein the first distance is greater than the second distance in order to achieve multiple depths of penetration of the light source. (Examiner also notes that Lamego also shows detectors at different distances such that a first distance to a first detector is greater than a second distance to a second detector (paragraph 199; figure 12C)).

Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Al Ali et al. (US PATENT 7,377,794 B2 – previously cited) hereinafter Al Ali.
Regarding Claim 70, Ridder in view of Khalil, further in view of Lamego teaches: The method of Claim 68. Ridder in view of Khalil further in view of Lamego does not mention wherein the circuitry-based temperature alteration device or the thermal controller comprises a Peltier device. 
Al Ali teaches that it is well-known in the art to use Peltier cells (i.e. Peltier device) in order to control the temperature and wavelength of light emitters (column 10 lines 36-42). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Ridder in view of Khalil further in view of Lamego wherein the thermoelectric cooler comprises a Peltier device as a Peltier device is a well-known thermoelectric cooler in the art.

Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Lin et al. (US PGPUB 2012/0248985 A1 – previously cited), hereinafter Lin.
Regarding Claim 87, Ridder in view of Khalil further in view of Lamego teaches: The method of Claim 68. Ridder in view of Khalil further in view of Lamego does not mention wherein the circuitry-based temperature alteration device or the thermal controller comprises a temperature sensor, a thermoelectric cooler, and a heat sink. 
Lin teaches that it is well-known in the art to include a temperature control element to heat and cool light sources in order to vary the wavelength (paragraph 0020-0021), wherein the thermal controller comprises a temperature sensor (paragraph 0020), a thermoelectric cooler (paragraph 0051), and a heat sink (paragraph 0050). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil further in view of Lamego to include a temperature sensor, a thermoelectric cooler, and a heat sink in order to vary the wavelengths of emitted light.

Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, in view of in view of OceanOptics (Application Note: Thermally Stabilizing Your Spectrometer with the USB-TC; 2012 – previously cited).
Regarding Claim 88, Ridder in view of Khalil further in view of Lamego teaches: The method of Claim 67. Ridder in view of Khalil further in view of Lamego does not mention further comprising controlling a temperature of the first detector with a thermal controller. 
OceanOptics teaches that it is well known in the art that optical detectors are affected by temperature changes (page 1), and that regulating temperature of an optical detector, via several known passive, procedural and active (i.e. thermoelectric cooling) methods, can minimize the impact of ambient temperature changes on measurements and lead to consistent and accurate measurements (page 1-2; figure 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil further in view of Lamego comprising controlling a temperature of the first detector with a thermal controller in order to regulate the temperature of the detectors as it would maintain spectral uniformity of the detectors. 

Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil further in view of Lamego in view of Zand et al. (US PGPUB 2009/0054908 A1 – previously cited), hereinafter Zand.
Regarding Claim 91, Ridder in view of Khalil further in view of Lamego teaches: The method of Claim 67. Ridder in view of Khalil does not mention further comprising determining a slope of an absorption curve.
Zand teaches an oximetry sensing modality to determine tissue health wherein multiple wavelengths of light are used in order to determine the slope of the absorption in order to determine oxygen saturation and tissue health (paragraph 0075). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Ridder in view of Khalil further in view of Lamego to include determining a slope of an absorption curve in order to determine tissue health.

Claim 95-97, 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil further in view of Lamego in view of Block et al. (US 5,424,545 – previously cited), hereinafter Block, further in view of Soller et al. (US 2005/0259254 A1), hereinafter Soller.
Regarding Claim 95, Ridder teaches: An optical physiological measurement system comprising: an emitter configured to emit light at a first wavelength (Table 2 shows light sources configured to emit light at multiple wavelengths)and a second wavelength of light (Table 2); at least one of: a first thermal controller (thermal control loop; paragraph 0116; figure 11) coupled to the emitter and configured to vary an operation temperature of the emitter to cause the emitter to sweep through a range of wavelengths (paragraph 0115 – vary the temperature, vary the wavelength); and a driver configured to vary the current delivered to the emitter to cause the emitter to sweep through the range of wavelengths (paragraph 0117, figure 12; current drive circuit; paragraph 0104 – varying the current drive results in varying the wavelength; Table 1 and Table 2); a second detector configured to detect second attenuated light comprising light emitted by the emitter after attenuating through a sample tissue of the patient as the emitter is swept through the range of wavelengths, the second detector further configured to output signals responsive to the detected, second attenuated light (paragraph 0138); a data collection device configured to receive and convert the output signals from an analog form to a digital form (figure 6 element 300); and a signal processor in communication with the data collection device, the signal processor configured to receive the converted, digital output signals from the data collection device (paragraph 0149; element 400), wherein the signal processor is further configured to determine plurality of absorbance values based on the received and processed output signals each of the plurality of absorbance values indicative of an amount of light absorbed by the tissue of the patient (paragraph 0147-1448); determine a plurality of tissue absorption segments based on the received and converted digital signals detected by the first detector over the range of wavelengths swept by the emitter (figure 42 shows tissue spectra using 22 wavelengths – examiner considers the spectra coming from each wavelength an absorption segment) and combine the plurality of tissue absorption segments to form a plurality of tissue absorption bands and generate a tissue absorption profile (figure 42; absorption segments are collected from the different wavelengths emitted – similar to figure 37, and are combined to form a full spectrum – i.e. tissue absorption profile of a user).
Ridder does not mention a splitter configured to receive the light emitted from the emitter and split the light into a first portion and a second portion, the splitter further configured to direct the first portion towards a first detector without attenuation through tissue of a patient and direct the second portion towards the tissue; the first detector, the first detector configured to detect the first portion of light emitted by the emitter as the emitter is swept through the range of wavelengths and output signals responsive to the detected light; determine absorbance values based on the received and processed output signals from both the first and second detectors. 
Khalil teaches a non-invasive optical physiological sensor (title; abstract) wherein a beam splitter may be used to direct a portion of the beam emerging from the source to a reference detector in order to normalize the measurements for fluctuations in intensity of the source of light (column 21 line 2-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Ridder to include a splitter configured to receive the light emitted from the emitter and split the light into a first portion and a second portion, the splitter further configured to direct the first portion towards a first detector without attenuation through tissue of a patient and direct the second portion towards the tissue; the first detector, the first detector configured to detect the first portion of light emitted by the emitter as the emitter is swept through the range of wavelengths and output signals responsive to the detected light; determine absorbance values based on the received and processed output signals from both the first and second detectors in order to correct and normalize optical data before analysis.
Ridder in view of Khalil do not explicitly mention determining a bulk absorbance.
Lamego teaches, a physiological measurement system based on optical transmission spectroscopy (figure 1) wherein the system is configured to receive signals responsive to the first and second signals to determine a bulk absorbance of an analyte in the sample tissue (paragraph 0125-0126; 0208-0216) using a processor (element 110). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Ridder in view of Khalil wherein processing the plurality of signals to determine at least one physiological parameter comprises determining a bulk absorbance as Lamego teaches that determining bulk absorbance is well known step to signal analysis in the art of optical spectroscopy.
Ridder in view of Khalil, further in view of Lamego do not mention a third detector configured to detect reference attenuated light comprising the third portion of light emitted by the emitter after attenuation through the first reference material having a known absorption profile as the emitter is swept through the range of wavelengths, the third detector further configured to output signals responsive to the detected, reference attenuated light.
Block teaches the use of reference detectors (i.e. a third detector) to direct light towards a reference material (it is implied that the reference material has a known absorption profile as it is used for color correction) in order to correct for color constancy (column 14; lines 30-43; claims 23 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date  to have modified the method of Ridder in view of Khalil, further in view of Lamego to include a third detector configured to detect reference attenuated light comprising the third portion of light emitted by the emitter after attenuation through the first reference material having a known absorption profile as the emitter is swept through the range of wavelengths, the third detector further configured to output signals responsive to the detected, reference attenuated light, and using said output signals along with the output of the first and second detectors in order to correct for color constancy and have accurate assessment of the absorption of light.
Ridder in view of Khalil, further in view of Lamego, further in view of Block do not mention a temperature sensor configured to monitor the temperature of the first reference material; and using said temperature data to adjust the bulk absorbance data.
Soller teaches that the absorbance spectrum for an optical reference standard used in optical measurements can change as the temperature changes (paragraph 0123, figure 10). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Ridder in view of Khalil, further in view of Lamego, further in view of Block temperature sensor configured to monitor the temperature of the first reference material; and using said temperature data to adjust the bulk absorbance data in order to more accurately correct for color constancy as taught by Block.
Regarding Claim 96, Ridder in view of Khalil, further in view of Lamego, further in view of Block, further in view of Soller teaches: The optical physiological measurement system of Claim 95. Ridder further teaches wherein the range of wavelengths spans from 1300 nm to 1650 nm (paragraph 0213).
Regarding Claim 97, Ridder in view of Khalil, further in view of Lamego further in view of Block, further in view of Soller teaches: The optical physiological measurement system of Claim 95. Ridder further teaches wherein the signal processor is further configured to determine at least one physiological parameter (paragraph 0144).
Regarding Claim 101, Ridder in view of Khalil, further in view of Lamego further in view of Block, further in view of Soller teaches: The optical physiological measurement system of Claim 95. Ridder further teaches wherein the data collection device is configured to control the first thermal controller to vary the operation temperature of the emitter (figure 11 and 13; paragraph 0115-0116; changing thermal state via electronics; temperature control loop circuit).

Claim 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Block, further in view of Soller further in view of in view of OceanOptics.
Regarding Claim 100, Ridder in view of Khalil further in view of Lamego further in view of Block, further in view of Soller teaches: The optical physiological measurement system of Claim 95. Ridder in view of Khalil further in view of Lamego further in view of Block, further in view of Soller does not mention wherein the second detector is coupled to a second thermal controller, the second thermal controller configured to control a temperature of the second detector.
 OceanOptics teaches that it is well known in the art that optical detectors are affected by temperature changes (page 1), and that regulating temperature of an optical detector, via several known passive, procedural and active (i.e. thermoelectric cooling) methods, can minimize the impact of ambient temperature changes on measurements and lead to consistent and accurate measurements (page 1-2; figure 1 and 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Ridder in view of Khalil further in view of Lamego further in view of Block, further in view of Soller comprising controlling a temperature of the second detector with a thermal controller in order to regulate the temperature of the detectors as it would maintain spectral uniformity of the detectors. 

Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of MacKenzie et al. (US 6,403,944 B1), hereinafter MacKenzie.
Regarding Claim 105, Ridder in view of Khalil, further in view of Lamego teach: The method of Claim 67. Ridder in view of Khalil, further in view of Lamego do not mention wherein the first portion of the emitted light is greater than the second portion of the emitted light. 
MacKenzie teaches that in an optical system using a beam splitter, only a small portion of the light is directed to a reference detector (column 9 lines 19-35 and 60-65). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method Ridder in view of Khalil, further in view of Lamego wherein the first portion of the emitted light is greater than the second portion of the emitted light in order to allow a greater portion of light to illuminate the tissue allowing a strong absorbance spectrum to be determined.

Claim 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridder in view of Khalil, further in view of Lamego, further in view of Block.
Regarding Claim 106, Ridder in view of Khalil, further in view of Lamego teach: The method of Claim 67. Ridder in view of Khalil, further in view of Lamego do not mention further comprising directing a third portion of the light emitted by the emitter to a reference absorption material and detecting, with a third detector, the third portion of the emitted light over the swept range of wavelengths after the third portion of light passes through the reference absorption material, wherein the third detector is configured to output a third plurality of signals corresponding to the detected light.  
Block teaches the use of beam splitters and reference detectors to direct light towards a reference material in order to correct for color constancy (column 14; lines 30-43; claims 23 and 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date  to have modified the method of Ridder in view of Khalil, further in view of Lamego to include directing a third portion of the light emitted by the emitter to a reference absorption material and detecting, with a third detector, the third portion of the emitted light over the swept range of wavelengths after the third portion of light passes through the reference absorption material, wherein the third detector is configured to output a third plurality of signals corresponding to the detected light in order to correct for color constancy.

Response to Arguments and Amendments 
Regarding 103 Rejections, Applicant argues that Lamego does not teach a fixed distance between the emitter and detectors at the time of measurement. Examiner respectfully disagrees. Paragraph 0083 of Lamego teaches the knowing the pathlengths of the multiple emitter/detectors pairs and paragraphs 0109-0110 further teaches the use of a pivot point to enable adjusting the relationship between the emitter and detector and effectively  leveling the sections when applied to a tissue site (i.e. fixed positions). Lamego teaches the use of a tissue shaper and pivot clip that reads on the claimed limitation. Therefore, the rejection is maintained. 
Applicant further argues that, with respect to claim 95, that the specification teaches the use of a reference material, i.e. a cell filled with water. Examiner notes that these limitations are not found in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cell filled with water/reference material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791